Citation Nr: 0920258	
Decision Date: 06/01/09    Archive Date: 06/09/09

DOCKET NO.  06-11 345	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder, to include major depressive disorder 
with anxiety.

2.  Entitlement to special monthly compensation for loss of 
use of both legs due to service-connected disabilities.

3.  Entitlement to financial assistance in the purchase of an 
automobile or other conveyance and adaptive equipment.

4.  Entitlement to a certificate of eligibility for specially 
adapted housing, or a certificate of eligibility for a 
special home adaptation grant.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. M. Macierowski, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1966 to 
December 1966.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from the Department of 
Veterans Affairs (VA) Regional Office in Cleveland, Ohio 
(RO).

The issue of entitlement to special monthly compensation for 
loss of use of both legs due to service-connected 
disabilities is addressed in the Remand portion of the 
decision below, and is remanded to the RO via the Appeals 
Management Center in Washington, D.C.


FINDINGS OF FACT

1.  The veteran's service treatment records show no evidence 
of psychiatric symptoms or a diagnosed psychiatric disorder.

2.  The evidence of record contains a current diagnosis of 
major depressive disorder with anxiety.

3.  The weight of the evidence of record proximately relates 
the veteran's major depressive disorder with anxiety to his 
service-connected bilateral knee disorders.

4.  The veteran's service-connected disabilities do not cause 
loss or permanent loss of use of one or both feet, loss or 
permanent loss of use of one or both hands, permanent 
impairment of vision of both eyes to the required specified 
degree, or anklyosis of one or both knees, or of one or both 
hips.  

5.  Without the aid of braces, crutches, canes, or a 
wheelchair, the veteran's 
service-connected bilateral knee disorders preclude 
locomotion.


CONCLUSIONS OF LAW

1.  Major depressive disorder with anxiety is proximately due 
to, or the result of, a service-connected disorder.  38 
U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.303, 3.310 (2008). 

2.  The criteria for entitlement to financial assistance for 
automotive and/or adaptive equipment are not met.  38 
U.S.C.A. §§ 3901, 3902 (West 2002 & Supp. 2005); 38 C.F.R. § 
3.808 (2008).

3.  The criteria for entitlement to assistance in acquiring 
specially adapted housing are met.  38 U.S.C.A. §§ 2101(a), 
5107 (West 2002); 38 C.F.R. § 3.809(d) (2008).

4.  Because the veteran is eligible for assistance under 38 
U.S.C.A. § 2101(a) for specially adapted housing, the law 
precludes an award of special home adaptation grant under 38 
U.S.C.A. § 2101(b).  38 U.S.C.A. §§ 2101 (a), (b), 5107 (West 
2002); 38 C.F.R. §§ 3.809, 3.809a (a) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the veteran's claims for service connection, 
eligibility for specially adapted housing, and financial 
assistance in the purchase of an adapted automobile, VA has 
met all statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326 (2008).  A letter dated in May 2004 
satisfied the duty to notify provisions.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b) (1); Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).  Moreover, although the veteran 
was not notified of regulations pertinent to the 
establishment of an effective date and of the disability 
rating, there is no prejudice to the veteran because his 
claim for service connection for major depressive disorder 
with anxiety is being granted.  Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  

The veteran's service treatment records, VA medical treatment 
records, and identified private medical records have been 
obtained.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  The 
veteran was also accorded VA examinations in November 2004 
and April 2007.  38 C.F.R. § 3.159(c) (4).  There is no 
indication in the record that any additional evidence, 
relevant to the issue decided herein, is available and not 
part of the claims file.  See Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  As there is no indication that any failure 
on the part of VA to provide additional notice or assistance 
reasonably affects the outcome of the case, the Board finds 
that any such failure is harmless.  See Mayfield v. 
Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 
19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 556 U.S. 
____ (2009); ____ S. Ct. ____, 2009 WL 1045952, U.S., April 
21, 2009 (No. 
07-1209).

Additionally, all the evidence in the veteran's claims folder 
has been thoroughly reviewed.  Although an obligation to 
provide sufficient reasons and bases in support of an 
appellate decision exists, there is no need to discuss, in 
detail, all of the evidence submitted by the veteran or on 
his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 
(Fed. Cir. 2000) (the entire record must be reviewed, but 
each piece of evidence does not have to be discussed).  The 
analysis below focuses on the most salient and relevant 
evidence and on what this evidence shows, or fails to show, 
on the claim.  The veteran must not assume that the Board has 
overlooked pieces of evidence that are not explicitly 
discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 
(2000) (the law requires only that reasons for rejecting 
evidence favorable to the claimant be addressed).

Service Connection Claim

Service connection may be established for a disability 
resulting from diseases or injuries which are clearly present 
in service or for a disease diagnosed after discharge from 
service, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  In order to 
establish service connection for the veteran's claimed 
disorders, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of inservice incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed inservice disease or injury and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

Service connection may also be established on a secondary 
basis for a disability that is shown to be proximately due to 
or the result of a service-connected disease or injury.  38 
C.F.R. § 3.310(a).  Establishing service connection on a 
secondary basis requires evidence sufficient to show (1) that 
a current disability exists and (2) that the current 
disability was either (a) caused by or (b) aggravated by a 
service-connected disability.  Id.; Allen v. Brown, 7 Vet. 
App. 439 (1995) (en banc) (additional disability resulting 
from aggravation of a nonservice-connected disorder by a 
service-connected disorder is also compensable under 38 
C.F.R. § 3.310).

The veteran does not assert that his major depressive 
disorder with anxiety is related to his military service.  
Rather, he asserts that he developed depression with anxiety 
as a result of the increasing severity of his service-
connected bilateral knee disorders.  The evidence of record 
reflects that the veteran was medically separated from 
service as a result of a knee disorder.  After an additional 
injury in 1969, and a long period of conservative treatment, 
the veteran finally underwent a bilateral total knee 
replacement in January 1999.  During the course of his 
recovery from that surgery, the veteran was involved in a 
workplace-related accident wherein he slipped on ice and 
fell, injuring his knees, in January 2000.  The veteran's 
first diagnosis of major depressive disorder came shortly 
thereafter, in May 2000.  

To that end, the veteran's service treatment records show no 
evidence of psychiatric symptoms or a diagnosed psychiatric 
disorder, and there is no evidence that relates the veteran's 
currently diagnosed major depressive disorder with anxiety to 
his military service.  For those reasons, service connection 
for an acquired psychiatric disorder, to include major 
depressive disorder with anxiety, is not warranted on a 
direct basis.  However, the weight of the evidence reflects 
that the veteran's major depressive disorder with anxiety is 
the proximate result of his service-connected bilateral knee 
disorders.

A VA examiner found in November 2004 that the veteran's 
current knee conditions were made worse by his January 2000 
incident, but at the same time, the veteran was still 
recovering from his January 1999 bilateral total knee 
replacement at the time of the January 2000 incident and as a 
result, was limited in his natural ability to break his own 
fall.  Therefore, the examiner was unable to separate the 
degree of injury existing from the January 2000 incident from 
the overall bilateral knee conditions.  To that end, the 
rating decisions of record treat the veteran's bilateral knee 
disorders, for rating purposes, as one aggregate condition, 
considering both the severity of the service-connected 
conditions prior to the January 2000 incident, and the 
additional severity incurred as a result thereof.  

Moreover, the weight of the evidence of record with respect 
to the veteran's major depressive disorder shows that it is 
related to the veteran's general medical condition and the 
overall manifestations of his bilateral knee disorders.  
Although the record reflects that the major depressive 
disorder did not manifest until after the January 2000 
incident, the most probative evidence shows that the major 
depressive disorder is related to the veteran's overall 
medical condition, not the experience of the January 2000 
incident.  The veteran indicated during March 2006 and June 
2006 VA outpatient visits that he began to feel depressed 
after failing to fully recover from his 1999 bilateral knee 
replacement surgeries and the 2000 knee injury incident.  
Similarly, both the private May 2000 psychiatric evaluation 
and the April 2007 VA examination concluded that the 
veteran's major depressive disorder was related to his 
general medical condition.  The 2007 VA examiner, 
specifically, opined that the veteran's depression was caused 
by his knee pain. 

The only evidence of record which concludes otherwise is an 
October 2003 private psychiatric evaluation, which found that 
the veteran's major depressive disorder was directly related 
to his January 2000 incident.  However, in relating the 
veteran's major depressive disorder to this incident, the 
private practitioner concludes that the disorder resulted 
from the physical limitations then put on the veteran 
consequent to the incident, not the emotional trauma of the 
incident itself.

VA medical personnel have determined that it is not possible 
to separate out the amount of impact of the veteran's January 
2000 incident from the aggregate manifestations of his 
bilateral knee disorders, and the RO has continued to rate 
the bilateral knee disorders in that aggregate sense, 
treating the impact of the January 2000 incident as an 
increase in the level of disability caused by those 
disorders.  Moreover, the weight of the evidence of record 
relates the veteran's major depressive disorder with anxiety 
to the manifestations of the veteran's bilateral knee 
disorders as a whole, and the general failure of the 
veteran's bilateral knee conditions to improve following his 
total bilateral knee replacement surgeries.  Ultimately, the 
weight of the evidence shows that the veteran's major 
depressive disorder with anxiety is the result of his 
service-connected bilateral knee disorders.  For this reason, 
service connection for major depressive disorder with anxiety 
is warranted.

Automobile/Adaptive Equipment and Specially Adapted 
Housing/Special Home Adaptation Claims

Both of the claims discussed below provide an additional 
benefit beyond that contemplated by the rating criteria 
contemplated by the diagnostic code for, in this case, the 
veteran's service-connected bilateral knee disorders.  
However, it must be noted that the set of criteria which must 
be met for each additional benefit to be granted are separate 
and distinct.  Specifically, while the term "loss of use" 
appears in both sets of criteria, the term is defined 
slightly differently with respect to each benefit.  
Accordingly, if the evidence of record supports a finding 
that there is "loss of use" with respect to one benefit, it 
may not necessarily support a finding that there is "loss of 
use" with respect to the other benefit sought on appeal.

Automobile/Adaptive Equipment Claim

The veteran claims entitlement to financial assistance for 
the purchase of an automobile and/or other adaptive 
equipment.  Service connection is in effect for residuals of 
a right knee injury with posttraumatic arthritis, status post 
knee 


replacement; and residuals of a left knee injury, status post 
knee replacement.  See 38 C.F.R. § 4.71a, Diagnostic Code 
5055 (2008).  A total disability rating based on individual 
unemployability is also in effect.  38 C.F.R. § 4.16 (2008).

Eligibility for financial assistance in the purchase of an 
automobile or other conveyance and of basic entitlement to 
necessary adaptive equipment exists where a veteran exhibits 
one of the following as the result of service-connected 
disorder:  (i) loss or permanent loss of use of one or both 
feet; (ii) loss or permanent loss of use of one or both 
hands; or (iii) permanent impairment of vision of both eyes 
with central visual acuity of 20/200 or less in the better 
eye with corrective glasses or central visual acuity of more 
than 20/200 if there is a field defect of a certain type.  38 
U.S.C.A. §§ 3901, 3902; 38 C.F.R. § 3.808(a), (b).  For 
adaptive equipment eligibility only, service-connected 
anklyosis of one or both knees or one or both hips is 
sufficient to show entitlement.  38 U.S.C.A. § 3901; 38 
C.F.R. § 3.808(b).

Loss of use of a hand or foot is defined as no effective 
function remaining other than that which would be equally 
well served by an amputation stump at the site of election 
below the elbow or knee with use of a suitable prosthetic 
appliance.  38 C.F.R. § 3.350 (a) (2).  The determination 
will be made on the basis of the actual remaining function, 
whether the acts of grasping, manipulation, etc., in the case 
of the hand, or of balance, propulsion, etc., in the case of 
a foot, could be accomplished equally well by an amputation 
stump with prosthesis.  38 C.F.R. § 3.350(a) (2).  Examples 
that constitute loss of use of a foot or hand include 
extremely unfavorable anklyosis of the knee, or complete 
anklyosis of two major joints of an extremity, shortening of 
the lower extremity of 3.5 inches or more, complete paralysis 
of the external popliteal (common peroneal) nerve and 
consequent foot drop, accompanied by characteristic organic 
changes, including trophic and circulatory disturbances and 
other concomitants confirmatory of complete paralysis of this 
nerve.  38 C.F.R. §§ 3.350 (a) (2) (a), (b), 4.63.

The evidence of record does not demonstrate that the 
veteran's service-connected disorders cause loss or permanent 
loss of use of one or both of the veteran's hands or the 
requisite visual impairment; indeed, there is no evidence 
that the veteran has 


upper extremity impairment, and to the extent that the 
veteran has vision impairment due to his diabetic 
retinopathy, service connection is not in effect for diabetes 
mellitus or for any resulting disorder.  38 C.F.R. § 3.350.  
Moreover, the evidence of record also does not indicate loss 
or permanent loss of use of one or both of the veteran's 
feet.  38 C.F.R. § 3.350 (a) (2) (a), (b), 4.63.  The 
evidence of record, to include the April 2007 VA clinical 
summary, indicates that the veteran had a bilateral foot 
drop, without the aid of ankle supports or braces.  However, 
the VA physician also indicated that a previous 
electromyelogram showed this was the result of nonservice-
connected diabetic neuropathy, not the veteran's service-
connected bilateral knee disorders, and that the 
electromyelogram also showed no definite peroneal nerve 
palsy.  Additionally, the record does not show extremely 
unfavorable anklyosis of the knee or other joints of the 
lower extremities.  The most recent examination reflecting a 
range of motion was the November 2004 VA clinical summary, 
which showed flexion to 40 degrees of the right leg, flexion 
to 35 degrees of the left leg, and extension to 5 degrees, 
bilaterally.  The April 2007 VA clinical summary noted that 
range of motion of the knees was not possible without braces.  
Shortening of either lower extremity is also not shown.  

Accordingly, because the veteran's service-connected 
bilateral knee disorders do not cause the requisite visual 
impairment or the loss or permanent loss of use of one or 
both hands or one or both feet, entitlement to financial 
assistance in the purchase of an automobile or other 
conveyance and/or of basic entitlement to necessary adaptive 
equipment is not warranted.  As the preponderance of the 
evidence is against the veteran's claim.  As such, the 
benefit of the doubt doctrine is inapplicable, and the claim 
must be denied.  See 38 C.F.R. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Specially Adapted Housing/Special Home Adaptation Claim

A certificate of eligibility for assistance in acquiring 
specially adapted housing under 38 U.S.C.A. § 2101(a) is 
warranted if the veteran is entitled to compensation for 
permanent and total service-connected disability due to: (A) 
The loss or loss of use of both lower extremities such as to 
preclude locomotion without the aid of 


braces, crutches, canes, or a wheelchair; (B) Blindness in 
both eyes, having only light perception, plus the anatomical 
loss or loss of use of one lower extremity; (C) The loss or 
loss of use of one lower extremity together with residuals of 
organic disease or injury or the loss or loss of use of one 
upper extremity that so affect the functions of balance or 
propulsion as to preclude locomotion without the aid of 
braces, crutches, canes, or a wheelchair; or (D) The loss, or 
loss of use, of both upper extremities such as to preclude 
the use of arms at or above the elbows.  The term "preclude 
locomotion" means the necessity for regular and constant use 
of a wheelchair, braces, crutches or canes as a normal mode 
of locomotion although occasional locomotion by other methods 
may be possible.  38 C.F.R. § 3.809(d).  

In addition, a certificate of eligibility for assistance in 
acquiring a special home adaptation grant may be granted 
under 38 U.S.C.A. § 2101(b) where the veteran is not entitled 
to a certificate of eligibility for assistance in acquiring 
specially adapted housing under 38 U.S.C.A. § 2101(a).  The 
veteran must be entitled to compensation for permanent and 
total disability that (1) is due to blindness in both eyes 
with 5/200 visual acuity or less, or (2) includes the 
anatomical loss or loss of use of both hands.  

Service connection is in effect for a right knee disorder and 
for a left knee disorder, each evaluated as 60 percent 
disabling.  The veteran's service-connected disorders have a 
combined evaluation for compensation of 90 percent.  A total 
rating for compensation purposes based upon individual 
unemployability was granted from March 1, 2000.  

The focus of a claim for assistance in acquiring specially 
adapted housing is on the veteran's ability to ambulate or 
otherwise move from location to location, whether he requires 
assistance with same, and the degree to which that assistance 
is required.  In this case, the evidence of record reflects 
that the veteran would be unable to ambulate or otherwise 
move from location to location without the use of assistive 
devices.  The most recent evidence of record, the April 2007 
VA clinical summary, indicated that the veteran uses a 
wheelchair constantly, and otherwise must use braces in 
conjunction with a cane or walker, to ambulate.  Similarly, 
the 


November 2004 VA clinical summary noted that the veteran was 
unable to ambulate without the use of bilateral braces.  The 
remaining evidence of record, to include VA and private 
outpatient treatment records dated from May 2000 through June 
2006, shows that the veteran required the use of at least one 
assistive device, if not multiple assistive devices, to 
ambulate. 

Based on the above, the veteran's service-connected bilateral 
knee disorders plainly have a combined effect on his lower 
extremities so as to effectively preclude locomotion without 
the aid of braces, crutches, canes, or a wheelchair.  The 
evidence reflects that the nature of the bilateral knee 
disorders create a severe impairment of mobility, consistent 
with the assigned evaluations, and preclude the veteran's 
ability to use his lower extremities for self-propulsion 
without the assistance of an ambulatory device.  Ultimately, 
there is no evidence dated on or after May 2000 that suggests 
that the veteran is able to ambulate unassisted; his service-
connected bilateral knee disorders preclude locomotion within 
the meaning of the controlling regulations.  See 38 C.F.R. 
§ 3.809(d).  Thus, entitlement to a certificate of 
eligibility for assistance in acquiring specially adapted 
housing under 38 U.S.C.A. § 2101(a) has been shown.  

Having determined that the veteran is eligible for assistance 
under 38 U.S.C.A. § 2101(a) for specially adapted housing, 
the law precludes an award of special home adaptation grant 
under 38 U.S.C.A. § 2101(b).  Thus, the claim for special 
home adaptation must be denied.


ORDER

Service connection for major depressive disorder with anxiety 
is granted.

Entitlement to automobile and/or adaptive equipment is 
denied.

Entitlement to a certificate of eligibility for specially 
adapted housing is granted.

Entitlement to a certificate of eligibility for special home 
adaption grant is denied.


REMAND

The veteran claimed entitlement to special monthly 
compensation on the basis of the loss of use of both legs.  
The pertinent criteria hold that special monthly compensation 
provided by 38 U.S.C.A. § 1114 (m) is payable for several 
conditions, to include anatomical loss or loss of use of both 
legs at a level, or with complications, preventing natural 
knee action with prosthesis in place.  38 C.F.R. § 3.350 (c) 
(1) (2008).  Although the record is replete with information 
concerning the manifestations of the veteran's service-
connected bilateral knee disorders, remand is required before 
appellate adjudication of this issue may proceed.

Special monthly compensation for loss of use of both legs was 
denied in the February 2005 rating decision, and that denial 
was continued in the January 2006 statement of the case and 
the June 2007 supplemental statement of the case.  However, 
there is no evidence that the veteran was notified of the 
regulations pertinent to special monthly compensation for 
loss of use of both legs, under 38 C.F.R. § 3.350 (c) (1), in 
any of the above-noted procedural documents, or in the RO's 
May 2004 letter notifying the veteran of the pertinent 
criteria for his other claims.  Specifically, the May 2004 
letter, February 2005 rating decision, and January 2006 
statement of the case did not state or discuss in the reasons 
and bases any regulations with respect to loss of use of both 
legs.  Moreover, while the June 2007 supplemental statement 
of the case did cite to a section of 38 C.F.R. § 3.350 
concerning special monthly compensation, that section refers 
to special monthly compensation on the basis of the loss of 
use of a foot.  In this case, the veteran's claim was for 
loss of use of both legs, and is predicated on his service-
connected bilateral knee disorders.  

Accordingly, the veteran has neither been notified of the 
correct regulations, nor had his claim adjudicated under 
same.  To proceed with appellate consideration of the 
veteran's claim without notifying him of, and adjudicating 
his claim specifically on the basis of, the appropriate 
regulations (specifically, 38 C.F.R. § 3.350 (c) (1)), would 
be prejudicial to him.  See Bernard v. Brown, 4 Vet. App. 
384, 392-94 (1993).  For that reason, the issue of 
entitlement to special monthly compensation on the basis of 
loss of use of both legs is remanded for the following 
actions:

1.  The RO must provide the veteran with 
written notice of the pertinent laws and 
regulations to substantiate his claim 
for special monthly compensation on the 
basis of loss of use of both legs, to 
include notice of the provisions of 
38 U.S.C.A. § 1114 (m) (West 2002), 
38 C.F.R. § 3.350 (2008), and 38 C.F.R. 
§ 3.352 (2008).

2.  If, subsequent to receipt of the 
letter discussed above, the veteran 
identifies additional evidence pertinent 
to his claim, the RO must attempt to 
procure copies of all records which have 
not previously been obtained from 
identified treatment sources.  All 
attempts to secure this evidence must be 
documented in the claims file by the RO.  
If, after making reasonable efforts to 
obtain named records, the RO is unable 
to secure them, the RO must notify the 
veteran and (a) identify the specific 
records the RO, is unable to obtain; (b) 
briefly explain the efforts that the RO 
made to obtain those records; and (c) 
describe any further action to be taken 
by the RO with respect to the claim.  
The veteran must then be given an 
opportunity to respond.

3.  Once the above actions have been 
completed, the RO must readjudicate the 
issue of entitlement to special monthly 
compensation on the basis of loss of use 
of both legs.  If any benefit on appeal 
remains denied, a supplemental statement 
of the case must be issued, to include 
all the pertinent law and regulations 
discussed above.  The veteran and his 
representative must be afforded an 
opportunity to respond.  Thereafter, the 
case must be returned to the Board for 
appellate review.

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


